EAGLES, Judge.
Plaintiff assigns as error the Industrial Commission’s failure to find that plaintiffs disability was causally related to plaintiffs accident at work on 30 March 1981. Plaintiff contends that there is no evidence in the record to support the Commission’s finding of fact that plaintiffs condition was not caused by the accident on 30 March 1981. We do not agree.
*170Findings of fact made by the Commission are conclusive on appeal when supported by competent evidence, even when there is evidence to support a contrary finding of fact. Walston v. Burlington Industries, 304 N.C. 670, 285 S.E. 2d 822 (1982). We must therefore determine whether there is competent evidence to support Deputy Commissioner Shepherd’s Finding of Fact Number 6 which was adopted by the Full Commission. It reads:
The incident which occurred at work on 30 March 1981 did not cause plaintiffs condition, but instead provided an “opportunity for gratification of [his] previously unmet dependency needs,” Plaintiffs Exhibit 1, and allowed him to let out feelings of anger which were difficult for him to express in any other way. There is no evidence that the nature of the accident or the fact that it occurred at work peculiarly contributed to the condition and symptoms which plaintiff now experiences.
The testimony of Dr. Walter A. Scarborough, Jr., a psychiatrist who examined plaintiff on two occasions, showed: that his diagnosis was that plaintiff suffered from “conversion hysteria”; that conversion hysteria is a loss of physical functioning that cannot be explained by a physical disorder but enables the individual to get support from his environment that he might not otherwise be getting; that the initial loss of function in a conversion disorder is the expression of unresolved emotional conflicts (the “primary gain”); that the continuing loss of function is a reaction to the gains the individual accrues as a result of the symptom, i.e., the support and care he receives (the “secondary gain”); that plaintiffs fall at work was a “triggering opportunity for gratification of previously unmet dependency needs”; and that the feelings and emotions causing plaintiffs conversion disorder here were not related to his employment. Plaintiffs own testimony was that he felt good about his job at Rigsbee and enjoyed what he was doing. We hold that this was competent evidence to support the Commission’s Finding of Fact Number 6 (that the accident did not cause plaintiffs paralysis) and that this finding of fact was conclusive. Walston, supra. The fact that plaintiffs fall at work was a “precipitating” or “triggering” event for his conversion disorder does not, without more, establish causation.
Because we hold that there was competent evidence to support the Commission’s finding of fact that the 30 March 1981 acci*171dent did not cause plaintiffs condition, we need not reach the issue of whether plaintiffs condition is a compensable injury.
The Opinion and Award of the Industrial Commission is
Affirmed.
Chief Judge VAUGHN and Judge Braswell concur.